ACCEPTED
                                                                                        01-14-00248-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/27/2015 2:42:49 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                       No. 01-14-00248-CR
                                In the
                         Court of Appeals                   FILED IN
                                                     1st COURT OF APPEALS
                               For the                   HOUSTON, TEXAS
                       First District of Texas       7/27/2015 2:42:49 PM
                             At Houston              CHRISTOPHER A. PRINE
                                                  Clerk

                            No.1861254
               In County Criminal Court at Law No. 5
                     Of Harris County, Texas
                     
                       BRADY KOCH, JR.
                              Appellant
                                  V.
                    THE STATE OF TEXAS
                              Appellee
                     
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                       
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by information with driving while intoxicated, enhanced

   with one prior conviction for driving while intoxicated. (C.R. at 8) Appellant

   was convicted by a jury and was sentenced by the trial court to one year in the

   Harris County Jail, probated for two years of community supervision. (C.R. at

   91, 96-97) Appellant timely filed notice of appeal and the trial court certified

   his right of appeal. (C.R. at 99-102) The State’s Reply Brief was due on July
27, 2015. The following facts are relied upon to show good cause for an

extension of time to allow the State to file its brief:


          a. The undersigned attorney was not assigned this brief until July 14,
             2015.

          b. The undersigned attorney has also been involved in the following
             written appellate projects during the time the undersigned attorney
             was assigned State’s reply brief in this case:


              (1)      Oliver Cruise v. State of Texas
                       No. 01-14-00833-CR
                       Brief Due: August 11, 2015


              (2)      Jason Conway v. State of Texas
                       No. 01-14-00659-CR
                       Brief Due: August 19, 2015

              (3)      Demetrus Horton v. State of Texas
                       No. 01-14-00993-CR
                       Brief Due: July 22, 2015
                       Brief Submitted: July 23, 2015



     Consequently, the undersigned attorney has been unable to complete
     the State’s Reply Brief in this case in the time permitted despite due
     diligence, and the requested extension of time is necessary to permit
     the undersigned attorney to adequately investigate, complete, and
     file the State’s appellate brief for this cause. The State’s motion is
     not for purposes of delay, but so that justice may be done.
WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687

                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Emily Detoto; Megan Smith
Attorneys for Appellant
emilydetoto@mac.com;
megan@megansmithlaw.com



                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No.24081687
Date: July 27, 2015